                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:19CR109

        vs.
                                                                        ORDER
TONY MERKSICK,

                       Defendant.


        This matter is before the court on Defendant's Amended MOTION TO EXTEND
DEADLINE FOR FILING PRETRIAL MOTIONS [27]. For good cause shown, I find that the
motion should be granted. Pretrial Motions shall be filed by July 24, 2019.


        IT IS ORDERED:
        1.     Defendant's Amended MOTION TO EXTEND DEADLINE FOR FILING
PRETRIAL MOTIONS [27] is granted.            Pretrial motions shall be filed on or before July 24,
2019.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between July 22, 2019, and July 24, 2019, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice.        18 U.S.C. §
3161(h)(7)(A) & (B).


        Dated this 23rd day of July, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
2
